Citation Nr: 0920545	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-23 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma.


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to August 
1983 and from January 2003 to April 2004.  He subsequently 
had periods of active duty for training and inactive duty for 
training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The Veteran filed 
a timely Notice of Disagreement (NOD) in February 2006 and, 
subsequently, in June 2006, the RO provided a Statement of 
the Case (SOC).  In July 2006, the Veteran filed a timely 
substantive appeal to the Board.   

In a July 2007 remand, the Board requested the Appeals 
Management Center (AMC) to schedule the Veteran for a hearing 
before the Board, seated at the RO (i.e. Travel Board 
hearing).  The record indicates that the AMC scheduled such a 
hearing for February 2008 and that the Veteran failed to 
appear at the hearing.  The Veteran did not present good 
cause for his failure to appear, nor did he request that the 
hearing be rescheduled.  Therefore, the appeal will be 
processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702(d) (2008).  As such, the Board 
finds that the AMC complied with the provisions of the 
Board's July 2007 remand.  Cf. Stegall v. West, 11 Vet. App. 
268 (1998).  

In April 2009, the Board requested a Veterans Health 
Administration (VHA) medical opinion regarding whether the 
Veteran's asthma was related to service.  As will be 
explained in more detail, the Board received an opinion in 
May 2009 that was favorable to the Veteran's claim.

In the May 2009 VHA opinion, the medical specialist included 
a reference to a nexus between the Veteran's allergic 
rhinitis and service.  There is no indication that the 
Veteran has filed a claim for service connection for this 
disorder.  Accordingly, the Board raises this matter from the 
record and refers a claim for service connection for allergic 
rhinitis to the RO for appropriate development and 
adjudication.  


FINDING OF FACT

The medical evidence shows that the Veteran has a current 
diagnosis of asthma and that there is a nexus between his 
asthma and service.



CONCLUSION OF LAW

Asthma was incurred during active service.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), the VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, the VA has a duty to notify 
the appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part the VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, the VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) entered a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) Veteran's status; 2) existence of 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

Inasmuch as the Board decision herein finds the Veteran is 
entitled to service connection for asthma, the need to remand 
the matter for the RO to correct any duty to notify or assist 
defects that may be present is obviated.


II.  Service Connection.  

a.  Factual Evidence.  The Veteran essentially contends that 
his asthma began during service or as the result of his 
exposure to toxic substances while on active duty in Iraq.  
The relevant evidence of record is summarized below.  

A May 1983 service treatment record shows that the Veteran 
was evaluated for a cough and earache.  The examiner noted 
bulging and some congestion in both ears with some mild 
tenderness.  The assessment was congestion due to influenza.  

Service personnel records indicate that the Veteran was 
deployed with a National Guard unit to Jordan in April 2003 
and then to Iraq in May 2003, where he served until March 
2004.  

In a March 2004 service personnel record, it was noted that 
the Veteran did not report having difficulty breathing during 
his overseas service.  However, he gave a history of being 
exposed to pesticides, smoke from burning trash or feces, 
vehicle or truck exhaust fumes, paints, pollution, and 
sand/dust during his service in Iraq.  

In an April 2004 service treatment record, specifically a 
report of the Veteran's medical history, the examiner noted 
that the Veteran used an inhaler twice in Iraq due to dust 
allergies and aggravation.  No further issues or health 
concerns were noted.  

In a December 2004 VA treatment record, the Veteran was noted 
to have a dry cough and a history of shortness of breath.  

In a January 2005 VA medical record, the examiner reported 
that an examination of the Veteran's lungs indicated mild 
wheezing bilaterally.  The pertinent diagnosis was bronchial 
asthma.  

March 2005 VA pulmonary function tests (PFTs) included the 
following results: a prebronchodilator FEV1/FVC ration of 69; 
a postbronchodilator FEV1/FVC ration of 73; a 
prebronchodilator FEV1 volume of 3.04; and a 
postbronchodilator FEV1 volume of 3.27.  The examiner's 
interpretation was a mild obstructive ventilatory impairment, 
not responsive to bronchodilator therapy with mild air 
trapping.  

A July 2005 service treatment record shows that the Veteran 
reported that he was using a combivent inhalation aerosol, 
Singulair, and an aerobid inhalation device for treatment of 
chronic asthma.  

In an additional July 2005 service treatment record, the 
examiner diagnosed severe bronchial asthma.  

In a subsequent July 2005 service treatment record, 
specifically a Physical Profile, the examiner noted that the 
Veteran had severe bronchial asthma and that he was 
restricted from running, swimming, biking, and upper body 
weight training.  Service personnel records indicate that the 
Veteran was discharged from the National Guard. 

Upon an August 2005 VA medical examination, the Veteran 
indicated that he developed bronchial asthma while serving in 
Iraq.  He stated that he treated the disorder with an inhaler 
for two months beginning in October 2003.  Reporting his 
post-service history, the Veteran recalled having two 
episodes of recurrent bronchial asthma, in January 2005 and 
May 2005, respectively.  He stated that he was currently 
under treatment with pulmonary therapy.  He gave a history of 
dyspnea, cough, and shortness of breath.  

Upon pulmonary examination, the examiner noted that the 
Veteran had sibilance and rales in both pulmonary fields.  
Following an X-ray examination, the examiner reported 
pulmonary hyperinflation.  The diagnoses were, in pertinent 
part, bronchial asthma and chronic obstructive pulmonary 
disease (COPD).  An addenda indicated mild obstructive 
ventilatory impairment, not responsive to bronchodilator 
therapy with mild air trapping.  

In a May 2009 VHA opinion, a pulmonary specialist indicated 
that he had reviewed the claims file and concluded that the 
Veteran's currently diagnosed asthma disorder began during 
service.  The examiner noted that the Veteran showed evidence 
of otitis media in 1983, with bulging ears and nasal 
congestion, but was not diagnosed with asthma at that time.  
The examiner indicated that the Veteran's service treatment 
records were negative for any other report of a respiratory 
disorder until prior to his deployment.  The examiner further 
noted that, according to the March 2004 post-deployment 
health assessment, medical personnel first prescribed inhaler 
treatment for the Veteran during his deployment.  The Veteran 
also claimed exposures to smoke from burning feces and trash, 
truck exhaust fumes, pesticide, industrial pollution, 
sand/dust, and paints which have been implicated in provoking 
asthma exacerbations.  After returning from deployment, the 
Veteran has continued to require treatment for asthma and 
asthma-related symptoms as outlined from the 2005 medical 
records.  Considering the Veteran's lack of treatment or a 
diagnosis for asthma prior to 2004 and his subsequent 
repeated use of asthma-related medications, the examiner 
found that the Veteran's diagnosis of asthma very likely 
occurred during service.   

b.  Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the Veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of a chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.
  
c.  Analysis.  The Board finds that the evidence of record is 
sufficient to grant the Veteran's claim for service 
connection for asthma.  The service treatment records show 
that he had breathing difficulties while on active duty and 
gave a history of exposure to a number of toxic substances 
during his active duty in Iraq.  Post-service medical 
evidence reflects continued respiratory complaints, to 
include wheezing and shortness of breath and a diagnosis of 
bronchial asthma was recorded in January 2005, well under one 
year after his separation from active duty.  Subsequently 
dated medical records reflect treatment for asthma and in a 
May 2009 VHA opinion, a physician who reviewed all of the 
relevant medical evidence in the claims file essentially 
concluded that it was very likely that the Veteran's asthma 
began during his period of service.  Under these 
circumstances, the Board finds that service connection for 
asthma is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 


ORDER

Entitlement to service connection for asthma is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


